     2:18-cv-03326-RMG          Date Filed 02/18/20       Entry Number 357         Page 1 of 2




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SOUTH CAROLINA COASTAL                                )
CONSERVATION LEAGUE; et al.,                          )        No. 2:18-cv-03326-RMG
                                                      ) (Consolidated with 2:18-cv-03327-RMG)
                               Plaintiffs,            )
                                                      )
       v.                                             )    PLAINTIFFS’ RESPONSE TO
                                                      ) FEDERAL DEFENDANTS’ MOTION
WILBER ROSS, in his official capacity as              )     FOR EXTENSION OF TIME
secretary of commerce; et al.,                        )
                                                      )
                               Defendants.            )
                                                      )


       Plaintiffs, City of Beaufort, et al., submit this response to the Federal Defendant’s Motion

for Extension seeking an additional eight weeks to complete the administrative record, and

object to the requested extension unless the Federal Defendants provide 30-days’ advance notice

of the issuance of the BOEM permits to the Court and the parties.

       The Municipal Plaintiffs conditioned consent to the eight-week extension on this advance

notice in order balance the Defendants’ need for more time with the Plaintiffs’ need for orderly

resolution of the critical issues in this case in a manner that does not unfairly prejudice them.

Once the administrative record is complete, the Plaintiffs have 5 weeks to file their motions for

summary judgment. (ECF No. 343). The BOEM permits could issue during the summary

judgment briefing window, which would require the Plaintiffs to immediately refocus on a

motion for preliminary injunction because the activity authorized under the permits would be set

to occur 30 days after issuance of the permits. The 30-days advance notice would provide the

Plaintiffs with a minimal amount of time to plan for and prepare for orderly filings regarding the

significant issues pending before this Court.
     2:18-cv-03326-RMG          Date Filed 02/18/20    Entry Number 357        Page 2 of 2




       While the Federal Defendants invoke the BOEM permitting process when it suits them,

including a declaration from BOEM telling this Court that the agency will continue to review the

applications (Cruickshank Decl. ¶4, ECF No. 281-1), they now claim that the permits are

“unrelated” to their motion and that BOEM is not a party. The Municipal Plaintiffs concur with

the arguments submitted by the Environmental Plaintiffs in their Response to Federal

Defendants’ Motion (ECF No. 354). Specifically, the Federal Defendants filings reflect their

ability to provide relevant information from BOEM, a client agency with whom they have been

working closely on this case.

       Municipal Plaintiffs request that this Court condition any extension for completing the

administrative record on the Federal Defendants providing 30-days’ advance notice of the

issuance of BOEM permits authorizing seismic testing to the Intervenor Defendants.

       Respectfully submitted this 18th day of February, 2020.



                                            s/ Amy E. Armstrong
                                            Amy E. Armstrong (ID # 9625)
                                            Leslie S. Lenhardt (ID # 7795)
                                            Benjamin Cunningham (ID # 11905)
                                            SOUTH CAROLINA ENVIRONMENTAL LAW
                                                    PROJECT
                                            Mailing address:      Post Office Box 1380
                                                                  Pawleys Island, SC 29585
                                            Office address:       430 Highmarket Street
                                                                  Georgetown, SC 29440
                                            Telephone             (843) 527-0078

                                            Attorneys for the Plaintiffs

Georgetown, South Carolina
